                           Case 20-11835-JTD              Doc 748       Filed 01/27/21         Page 1 of 9




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    : Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (JTD)
         INC., et al.,1                                            :
                                                                   : (Jointly Administered)
                             Debtors.                              :
                                                                   :
         --------------------------------------------------------- x

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                                JANUARY 29, 2021 AT 1:00 P.M. (ET)


              PLEASE TAKE NOTICE: All remote hearings scheduled before Judge Dorsey on or after
                  Tuesday, January 19th will be conducted entirely over Zoom and will require all
                participants to register in advance. CourtCall will no longer be used to dial in unless
                     otherwise specified by chambers. This hearing will be held via Zoom only.
                     Any party wishing to appear must register no later than one (1) hour prior to
                                              the hearing at the link below:

             https://debuscourts.zoomgov.com/meeting/register/vJItcOqvqzwuGYBl8XagKnlJbD3wIWuO
                                                      mWU



         CONTESTED MATTER GOING FORWARD

         1.       Second Amended Joint Plan of Liquidation for Global Eagle Entertainment Inc. and Its
                  Affiliate Debtors Under Chapter 11 of the Bankruptcy Code [D.I. 736, 1/26/21]

                  Objection Deadline: January 19, 2021 at 4:00 p.m. (ET), extended for certain parties




         1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
              Global Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets
              Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
              Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
              (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA, Inc. (8493), Maritime Telecommunications
              Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
              Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
              (9831). The Debtors’ address is 1821 E. Dyer Road, Suite 125, Santa Ana, California 92705.
27529692.3
                   Case 20-11835-JTD       Doc 748      Filed 01/27/21    Page 2 of 9




             Objections Filed:

                    A.     Limited Objection of Constantin Film Verleih Gmbh to Proposed Order
                           Confirming First Amended Plan Joint Plan of Liquidation for Global Eagle
                           Entertainment Inc. and its Affiliate Debtors Under Chapter 11 of the
                           Bankruptcy Code [D.I. 712, 1/19/21]

                    B.     Limited Objection and Reservation of Rights of SES S.A. and Its Related
                           Affiliates to Debtors’ Motion Approving Sale of Assets [D.I. 714, 1/19/21]

                    C.     Objection by the United States to the First Amended Joint Plan of
                           Liquidation for Global Eagle Entertainment Inc. and Its Affiliate Debtors
                           Under Chapter 11 of the Bankruptcy Code [D.I. 715, 1/19/21]

                    D.     Limited Objection of the Chubb Companies to First Amended Joint Plan of
                           Liquidation for Global Eagle Entertainment Inc. and Its Affiliate Debtors
                           Under Chapter 11 of the Bankruptcy Code [D.I. 729, 1/25/21]

                    E.     Informal Responses:

                           1. Weil, Gotshal & Manges LLP (counsel to Citibank, N.A. as First Lien
                              Agent)
                           2. Broadcast Media, Inc.
                           3. The American Society of Composers, Authors & Publishers
                           4. Southwest Airlines Co.
                           5. Paramount Pictures Corporation

             Related Documents:

                    A.     Order (I) Approving Disclosure Statement, (II) Establishing Voting Record
                           Date, Voting Deadline and Other Dates, (III) Approving Procedures for
                           Soliciting, Receiving, and Tabulating Votes on Plan and for Filing
                           Confirmation Objections, (IV) Approving Manner and Form of Notice and
                           Other Documents, and (V) Granting Related Relief [D.I. 645, 12/14/20]

                    B.     Opt-Out Notice of Non-Voting Status [D.I. 651, 12/15/20]

                    C.     Opt-In Notice of Non-Voting Status [D.I. 652, 12/15/20]

                    D.     Notice to Contract and Lease Counterparties of (A) Proposed Confirmation
                           of Chapter 11 Plan, and (B) Non-Voting Status [D.I. 653, 12/15/20]

                    E.     Notice of (A) Approval of Disclosure Statement, (B) Plan Confirmation
                           Hearing and (C) Deadline to Object to Confirmation of Plan [D.I. 654,
                           12/15/20]


27529692.3

                                                    2
                   Case 20-11835-JTD        Doc 748     Filed 01/27/21    Page 3 of 9




                    F.     First Amended Joint Plan of Liquidation for Global Eagle Entertainment
                           Inc. and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                           [D.I. 658, 12/16/20]

                    G.     Disclosure Statement for First Amended Joint Plan of Liquidation for
                           Global Eagle Entertainment Inc. and its Affiliate Debtors Under Chapter 11
                           of the Bankruptcy Code [D.I. 659, 12/16/20]

                    H.     Plan Supplement for the First Amended Joint Plan of Liquidation for Global
                           Eagle Entertainment and Its Affiliated Debtors Under Chapter 11 of the
                           Bankruptcy Code [D.I. 704, 1/12/21]

                    I.     Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                           Order Confirming First Amended Joint Plan of Liquidation for Global Eagle
                           Entertainment and Its Affiliate Debtors Under Chapter 11 of the Bankruptcy
                           Code [D.I. 711, 1/15/21]

                    J.     Notice of Assumption of Lease/Executory Contract – Supplemental Notice
                           of Possible Assumption and Assignment of Certain Executory Contracts
                           and Unexpired Leases [D.I. 731, 1/25/21]

                    K.     Notice of Assumption of Lease/Executory Contract [D.I. 735, 1/26/21]

                    L.     Notice of Filing of Blackline of Second Amended Plan [D.I. 737, 1/26/21]

                    M.     Declaration of James Daloia of Prime Clerk LLC Regarding the Solicitation
                           of Votes and Tabulation of Ballots Cast on the First Amended Joint Plan of
                           Liquidation for Global Eagle Entertainment and Its Affiliate Debtors Under
                           Chapter 11 of the Bankruptcy Code [D.I. 738, 1/26/21]

                    N.     Declaration of Jonathan Goulding in Support of Entry of an Order
                           Confirming Second Amended Joint Plan of Liquidation for Global Eagle
                           Entertainment Inc. and Its Affiliate Debtors Under Chapter 11 of the
                           Bankruptcy Code [D.I. 739, 1/26/21]

                    O.     Debtors’ (A) Memorandum of Law in Support of Confirmation of the
                           Second Amended Joint Plan of Liquidation for Global Eagle Entertainment
                           Inc. and Its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code and
                           (B) Omnibus Reply to Objections to Confirmation [D.I. 741, 1/26/21]

                    P.     Notice of Filing of Revised Proposed Findings of Fact, Conclusions of Law,
                           and Order Confirming First Amended Joint Plan of Liquidation for Global
                           Eagle Entertainment Inc. and Its Affiliate Debtors Under chapter 11 of the
                           Bankruptcy Code [D.I. 742, 1/26/21]

             Status: The Debtors have resolved all of the informal and formal objections. The hearing
                     will be going forward on a consensual basis.
27529692.3

                                                    3
                    Case 20-11835-JTD          Doc 748     Filed 01/27/21   Page 4 of 9




         FEE APPLICATIONS

         2.   First Interim Fee Applications

              Related Documents:

                     A.     See attached, Schedule 1

                     B.     Certification of Counsel Regarding Omnibus Order Approving First Interim
                            Fee Applications of Professionals [D.I. 745, 1/27/21]

                     C.     Omnibus Order Approving First Interim Fee Applications of Professionals
                            [D.I. 747, 1/27/21]

              Status: An order has been entered. No hearing is required.




27529692.3

                                                       4
                     Case 20-11835-JTD   Doc 748     Filed 01/27/21   Page 5 of 9




        Dated: January 27, 2021          YOUNG CONAWAY STARGATT & TAYLOR, LLP
               Wilmington, Delaware
                                         /s/ Kara Hammond Coyle
                                         Michael R. Nestor (No. 3526)
                                         Kara Hammond Coyle (No. 4410)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email: mnestor@ycst.com
                                                 kcoyle@ycst.com
                                                 bfeldman@ycst.com

                                         -and-

                                         LATHAM & WATKINS LLP

                                         Ted A. Dillman (admitted pro hac vice)
                                         Helena G. Tseregounis (admitted pro hac vice)
                                         Nicholas J. Messana (admitted pro hac vice)
                                         355 South Grand Avenue, Suite 100
                                         Los Angeles, California 90071
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         Email: ted.dillman@lw.com
                                                helena.tseregounis@lw.com
                                                nicholas.messana@lw.com

                                         -and-

                                         George A. Davis (admitted pro hac vice)
                                         Andrew C. Ambruoso (admitted pro hac vice)
                                         Jonathan J. Weichselbaum (admitted pro hac vice)
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 906-1200
                                         Facsimile: (212) 751-4864
                                         Email: george.davis@lw.com
                                                andrew.ambruoso@lw.com
                                                 jon.weichselbaum@lw.com

                                         Counsel for Debtors and Debtors in Possession



27529692.3

                                                 5
                        Case 20-11835-JTD        Doc 748      Filed 01/27/21   Page 6 of 9




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                         )
             In re:                      ) Chapter 11
                                         )
             GLOBAL EAGLE ENTERTAINMENT, ) Case No. 20-11835 (JTD)
             INC., et al.,               )
                                         ) Jointly Administered
                           Debtors.      )
                                         ) Hearing Date: 1/29/21 at 1:00 p.m. (ET)

                                                SCHEDULE 1
                                          FEE APPLICATION INDEX
                                        FIRST INTERIM FEE REQUEST

         A.       First Interim Fee Application of Young Conaway Stargatt & Taylor, LLP, Co-Counsel for
                  the Debtors, for the Period From July 22, 2020 Through and Including September 30, 2020
                  [D.I. 586, 11/16/20]

                  1.     Monthly Application for the Period July 22, 2020 through August 31, 2020 [D.I.
                         387, 9/11/20]

                  2.     Certificate of No Objection [D.I. 446, 10/2/20]

                  3.     Monthly Application for the Period September 1, 2020 through September 30, 2020
                         [D.I. 533, 10/26/20]

                  4.     Certificate of No Objection [D.I. 620, 12/7/20]

                  5.     Supplement to First Interim Fee Request of Young Conaway Stargatt & Taylor,
                         LLP [D.I. 588, 11/16/20]

                  6.     Fee Examiner’s Final Report Regarding First Quarterly Fee Application of Young
                         Conaway Stargatt & Taylor, LLP [D.I. 717, 1/20/21]

         B.       First Interim Fee Application of Latham & Watkins LLP as Counsel to the Debtors, for the
                  Period From July 22, 2020 Through and Including September 30, 2020 [D.I. 586, 11/16/20]

                  1.     Monthly Application for the Period July 22, 2020 through August 31, 2020 [D.I.
                         407, 9/18/20]

                  2.     Certification of Counsel [D.I. 563, 11/5/20]

                  3.     Monthly Application for the Period September 1, 2020 through September 30, 2020
                         [D.I. 549, 10/30/20]

27529692.3

                                                          6
                       Case 20-11835-JTD        Doc 748     Filed 01/27/21   Page 7 of 9




               4.      Certificate of No Objection [D.I. 596, 11/20/20]

               5.      Supplement to First Interim Fee Request [D.I. 587, 11/16/20]

               6.      Fee Examiner’s Final Report Regarding First Quarterly Fee Application of Latham
                       & Watkins LLP [D.I. 718, 1/20/21]

         C.    First Interim Fee Application of Alvarez & Marsal North America, LLC for Payment of
               Compensation and Reimbursement of Expenses as Financial Advisors to the Debtors for
               the Period from July 22, 2020 Through and Including September 30, 2020 [D.I. 559,
               11/3/20]

                    1. Monthly Application for the Period July 22, 2020 through August 31, 2020 [D.I.
                       409, 9/21/20]

                    2. Certificate of No Objection [D.I. 507, 10/14/20]

                    3. Monthly Application for the Period September 1, 2020 through September 30, 2020
                       [D.I. 534, 10/26/20]

                    4. Certificate of No Objection [D.I. 614, 12/3/20]

                    5. Fee Examiner’s Final Report Regarding First Quarterly Fee Application of Alvarez
                       & Marsal North America, LLC [D.I. 722, 1/20/21]

         D.    First Interim Fee Application of PricewaterhouseCoopers LLP for Payment of
               Compensation and Reimbursement of Expenses as Financial Advisors to the Debtors for
               the Period from July 22, 2020 Through and Including September 30, 2020 [D.I. 586,
               11/16/20]

              1.     Monthly Application for the Period July 22, 2020 through September 30, 2020 [D.I.
                     569, 11/11/20]

              2.     Certificate of No Objection [D.I. 618, 12/4/20]

              3.     Fee Examiner’s Final Report Regarding First Quarterly Fee Application of otter
                     PricewaterhouseCoopers LLP [D.I. 724, 1/20/21]

         E.    First Interim Fee Application of Greenhill & Co., LLC for Payment of Compensation and
               Reimbursement of Expenses as Financial Advisors to the Debtors for the Period from July
               22, 2020 Through and Including September 30, 2020 [D.I. 586, 11/16/20]

               1.      Monthly Application for the Period July 22, 2020 through August 31, 2020 [D.I.
                       582, 11/16/20]

               2.      Certificate of No Objection [D.I. 624, 12/8/20]

27529692.3

                                                        7
                    Case 20-11835-JTD        Doc 748      Filed 01/27/21    Page 8 of 9




              3.     Monthly Application for the Period September 1, 2020 through September 30, 2020
                     [D.I. 583, 11/16/20]

              4.     Certificate of No Objection [D.I. 625, 12/8/20]

              5.     Fee Examiner’s Final Report Regarding First Quarterly Fee Application of
                     Greenhill & Co., LLC [D.I. 723, 1/20/21]

         F.   First Interim Fee Application of Akin Gump Strauss Hauer & Feld LLP, as Counsel to the
              Official Committee of Unsecured Creditors of Global Eagle Entertainment Inc., et al., for
              the Period From August 6, 2020 Through and Including September 30, 2020 [D.I. 584,
              11/16/20]

              1.     Monthly Application for the Period August 6, 2020 through August 31, 2020 [D.I.
                     523, 10/19/20]

              2.     Certificate of No Objection [D.I. 567, 11/10/20]

              3.     Monthly Application for the Period September 1, 2020 through September 30, 2020
                     [D.I. 568, 11/10/20]

              4.     Certificate of No Objection [D.I. 612, 12/1/20]

              5.     Fee Examiner’s Final Report Regarding First Quarterly Fee Application of Akin
                     Gump Strauss Hauer & Feld LLP [D.I. 720, 1/20/21]

         G.   First Interim Fee Application of Ashby & Geddes, P.A., as Delaware Counsel to the
              Official Committee of Unsecured Creditors of Global Eagle Entertainment Inc., et al., for
              the Period From August 7, 2020 Through and Including September 30, 2020 [D.I. 589,
              11/16/20]

              1.     Monthly Application for the Period August 7, 2020 through September 30, 2020
                     [D.I. 554, 11/2/20]

              2.     Certificate of No Objection [D.I. 602, 11/24/20]

              3.     Fee Examiner’s Final Report Regarding First Quarterly Fee Application of Ashby
                     & Geddes, P.A. [D.I. 719, 1/20/21]

         H.   First Interim Fee Application of Perella Weinberg Partners, as Investment Banker to the
              Official Committee of Unsecured Creditors of Global Eagle Entertainment Inc., et al., for
              the Period From August 6, 2020 Through and Including September 30, 2020 [D.I. 585,
              11/16/20]

              1.     Combined First and Second Application for the Period August 6, 2020 Through
                     September 30, 2020 [D.I. 580, 11/13/20]


27529692.3

                                                      8
                  Case 20-11835-JTD       Doc 748      Filed 01/27/21   Page 9 of 9




             2.   Certificate of No Objection [D.I. 617, 12/4/20]

             3.   Fee Examiner’s Final Report Regarding First Quarterly Fee Application of Perella
                  Weinberg Partners [D.I. 725, 1/20/21]




27529692.3

                                                   9
